Exhibit 10.30

 

STOCK UNIT AWARD AGREEMENT

 

(Granted under the UFP Technologies, Inc. 2003 Incentive Plan)

 

This Stock Unit Award Agreement is entered into as of the      day of
                  , 2008 by and between UFP Technologies, Inc. (hereinafter the
“Company”) and                                     (the “Awardee”).  Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Company’s 2003 Incentive Plan (the “Plan”).  Stock Unit Awards (“SUAs”)
represent the Company’s unfunded and unsecured promise to issue shares of Common
Stock at a future date, subject to the terms of this Award Agreement, including,
without limitation, the performance objectives set forth in Schedule A hereto,
and the Plan.  Awardee has no rights under the SUAs other than the rights of a
general unsecured creditor of the Company.

 

1.             Grant of Stock Unit Awards; Performance Objectives; Vesting.

 

                (a)           The Company, in the exercise of its sole
discretion pursuant to the Plan, does hereby award to the Awardee the number of
SUAs set forth on Schedule A hereto upon the terms and subject to the conditions
hereinafter contained.  The SUA’s shall consist of a Threshold Award, a Target
Award and an Exceptional Award.  The Threshold Award, The Target Award and the
Exceptional Award are each awarded subject to attainment during the Performance
Cycle described on Schedule A of the Performance Objectives set forth on
Schedule A .

 

                                (b)           Subject to attainment of any
applicable Performance Objectives, payment with respect to vested SUA’s shall be
made entirely in the form of shares of Common Stock of the Company on each
respective vesting date as set forth on Schedule A.

 

                                (c)           As soon as possible after the end
of the Performance Cycle, the Committee will certify in writing whether and to
what extent the Performance Objectives have been met for the Performance Cycle. 
The date of the Committee’s certification pursuant to this subsection (c) shall
hereinafter be referred to as the “Certification Date”.  The Company will notify
the Awardee of the Committee’s certification following the Certification Date
(such notice, the “Determination Notice”).  The Determination Notice shall
specify (i) the Performance Objective, as derived from the Company’s audited
financial statements; and (ii) the extent, if any, to which the Performance
Objectives were satisfied with respect to the Threshold Award, the Target Award
and the Exceptional Award.

 

2.             Change in Control.

 

                (a)           Notwithstanding the vesting schedule set forth in
Schedule A: if there is a Change in Control of the Company (as defined below)
following the end of the Performance Cycle, and the Awardee’s Continuous Status
as an employee, as contemplated by Section 4 hereof, shall not have been
terminated as of the date immediately prior to the effective date of such Change
in Control, then subject to attainment during the Performance Cycle described on

 

--------------------------------------------------------------------------------


 

Schedule A of the Performance Objectives set forth on Schedule A, and subject to
the provisions of Section 21 of this Award Agreement, any SUAs representing the
Threshold, Target and the Exceptional Award, which are not already vested shall
become vested in full as of the effective date of such Change in Control.

 

                (b)           For the purpose of this Agreement, a “Change in
Control” shall mean  (i) the consummation of a reorganization, merger or
consolidation or sale or disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, in each case following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Common Stock of the Company
immediately before the consummation of such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns the Company or all or substantially all of the assets of
the Company either directly or indirectly through one or more subsidiaries); and
(B) no person or group (as defined in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934) of the Company or the corporation resulting
from the Business Combination) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of the common stock of the corporation
resulting from the Business Combination;  (ii) Individuals who, as of the date
of this Agreement, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company, provided, however, that any individual’s
becoming a director after the date of this Agreement whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
will be considered as though the individual were a member of the Incumbent
Board, but excluding, for this purpose, any individual whose initial assumption
of office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or (iii) any person (as defined in Section 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934) shall become at any time or in any manner the
beneficial owner of capital stock of the Company representing more than 50% of
the voting power of the Company.

 

3.             Termination.   Unless terminated earlier under Section 4, 5 or 6
below, an Awardee’s rights under this Award Agreement with respect to the SUAs
issued under this Award Agreement shall terminate at the time such SUAs are
converted into shares of Common Stock.

 

4.             Termination of Awardee’s Continuous Status as an Employee.  
Except as otherwise specified in Section 5 and 6 below, in the event of
termination of Awardee’s Continuous Status as an employee of the Company,
Awardee’s rights under this Award Agreement in any unvested SUAs shall
terminate.  For purposes of this Award Agreement, an Awardee’s Continuous Status
as an employee shall mean the absence of any interruption or termination of
service as an employee.  Continuous Status as an employee shall not be
considered interrupted in the case of sick leave or leave of absence for which
Continuous Status is not considered interrupted as determined by the Company in
its sole discretion.

 

2

--------------------------------------------------------------------------------


 

5.             Disability of Awardee.   Notwithstanding the provisions of
Section 4 above, in the event of termination of Awardee’s Continuous Status as
an employee as a result of disability (within the meaning of Section 409A of the
Internal Revenue Code, and hereinafter referred to as “Disability”), the SUAs
which would have vested during the twelve (12) months following the date of such
termination, set out in Schedule A, shall become vested as of the date of such
termination, subject, however, to the provisions of Section 21 of this Award
Agreement.  If Awardee’s Disability originally required him or her to take a
short-term disability leave which was later converted into long-term disability,
then for the purposes of the preceding sentence the date on which Awardee ceased
performing services shall be deemed to be the date of commencement of the
short-term disability leave.  The Awardee’s rights in any unvested SUAs that
remain unvested after the application of this Section 5 shall terminate at the
time Awardee ceases to be in Continuous Status as an employee.

 

6.             Death of Awardee.   Notwithstanding the provisions of Section 4
above, in the event of the death of Awardee:

 

(a)           If the Awardee was, at the time of death, in Continuous Status as
an employee, the SUAs which would have vested during the twelve (12) months
following the date of death of Awardee, set out in Schedule A, shall become
vested as of the date of death.

 

(b)           The Awardee’s rights in any unvested SUAs that remain after the
application of Section 6(a) shall terminate at the time of the Awardee’s death.

 

7.             Value of Unvested SUAs.   In consideration of the award of these
SUAs, Awardee agrees that upon and following termination of Awardee’s Continuous
Status as an employee for any reason (whether or not in breach of applicable
laws), and regardless of whether Awardee is terminated with or without cause,
notice, or pre-termination procedure or whether Awardee asserts or prevails on a
claim that Awardee’s employment was terminable only for cause or only with
notice or pre-termination procedure, any unvested SUAs under this Award
Agreement shall be deemed to have a value of zero dollars ($0.00).

 

8.             Conversion of SUAs to shares of Common Stock; Responsibility for
Taxes.

 

                                (a)           Provided Awardee has satisfied the
requirements of Section 8(b) below, and subject to the provisions of Section 21
below, on the vesting of any SUAs, such vested SUAs shall be converted into an
equivalent number of shares of Common Stock that will be distributed to Awardee
or, in the event of Awardee’s death, to Awardee’s legal representative, as soon
as practicable.  The distribution to the Awardee, or in the case of the
Awardee’s death, to the Awardee’s legal representative, of shares of Common
Stock in respect of the vested SUAs shall be evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means as determined by the Company.

 

(b)           Regardless of any action the Company takes with respect to any or
all income tax (including federal, state and local taxes), social security,
payroll tax or other tax-

 

3

--------------------------------------------------------------------------------


 

related withholding (“Tax Related Items”), Awardee acknowledges that the
ultimate liability for all Tax Related Items legally due by Awardee is and
remains Awardee’s responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the SUAs, including the grant of the SUAs, the
vesting of SUAs, the conversion of the SUAs into shares of Common Stock, the
subsequent sale of any shares of Common Stock acquired at vesting and the
receipt of any dividends; and (ii) does not commit to structure the terms of the
grant or any aspect of the SUAs to reduce or eliminate the Awardee’s liability
for Tax Related Items.  Prior to the issuance of shares of Common Stock upon
vesting of SUAs as provided in Section 8(a) above, Awardee shall pay, or make
adequate arrangements satisfactory to the Company (in its sole discretion) to
satisfy all withholding obligations of the Company.  In this regard, Awardee
authorizes the Company to withhold all applicable Tax Related Items legally
payable by Awardee from Awardee’s wages or other cash compensation payable to
Awardee by the Company.  Alternatively, or in addition, if permissible under
applicable law, the Company may, in its sole discretion, (i) sell or arrange for
the sale of shares of Common Stock to be issued on the vesting of SUAs to
satisfy the withholding obligation, and/or (ii) withhold in shares of Common
Stock, provided that the Company shall withhold only the amount of shares
necessary to satisfy the minimum withholding amount.  Awardee shall pay to the
Company any amount of Tax Related Items that the Company may be required to
withhold as a result of Awardee’s receipt of SUAs, the vesting of SUAs, or the
conversion of vested SUAs to shares of Common Stock that cannot be satisfied by
the means previously described.  Except where applicable legal or regulatory
provisions prohibit, the standard process for the payment of an Awardee’s Tax
Related Items shall be for the Company to withhold in shares of Common Stock
only to the amount of shares necessary to satisfy the minimum withholding
amount.  The Company may refuse to deliver shares of Common Stock to Awardee if
Awardee fails to comply with Awardee’s obligation in connection with the Tax
Related Items as described herein.

 

(c)           In lieu of issuing fractional shares of Common Stock, on the
vesting of a fraction of a SUA, the Company shall round the shares to the
nearest whole share and any such share which represents a fraction of a SUA will
be included in a subsequent vest date.

 

(d)           Until the distribution to Awardee of the shares of Common Stock in
respect to the vested SUAs is evidenced by a stock certificate, appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company, or other appropriate means, Awardee shall have no right to vote or
receive dividends or any other rights as a shareholder with respect to such
shares of Common Stock, notwithstanding the vesting of SUAs.  Subject to the
provisions of Section 21 below, the Company shall cause such distribution to
Awardee to occur promptly upon the vesting of SUAs.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date
Awardee is recorded as the owner of the shares of Common Stock, except as
provided in Section 8 of the Plan.

 

(e)           By accepting the Award of SUAs evidenced by this Award Agreement,
Awardee agrees not to sell any of the shares of Common Stock received on account
of vested SUAs at a time when applicable laws or Company policies prohibit a
sale.  This restriction shall apply so long as Awardee is an Employee,
Consultant or outside director of the Company or a Subsidiary of the Company.

 

4

--------------------------------------------------------------------------------


 

9.             Non-Transferability of SUAs.   Awardee’s right in the SUAs
awarded under this Award Agreement and any interest therein may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner,
other than by will or by the laws of descent or distribution, prior to the
distribution of the shares of Common Stock in respect of such SUAs.  SUAs shall
not be subject to execution, attachment or other process.

 

10.           Acknowledgment of Nature of Plan and SUAs.   In accepting the
Award, Awardee acknowledges that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

 

(b)           the Award of SUAs is voluntary and occasional and does not create
any contractual or other right to receive future awards of SUAs, or benefits in
lieu of SUAs even if SUAs have been awarded repeatedly in the past;

 

(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

(d)           Awardee’s participation in the Plan is voluntary;

 

(e)           the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty;

 

(f)            if Awardee receives shares of Common Stock, the value of such
shares of Common Stock acquired on vesting of SUAs may increase or decrease in
value;

 

(g)           notwithstanding any terms or conditions of the Plan to the
contrary and consistent with Section 4 and Section 7 above, in the event of
involuntary termination of Awardee’s employment (whether or not in breach of
applicable laws), Awardee’s right to receive SUAs and vest under the Plan, if
any, will terminate effective as of the date that Awardee is no longer actively
employed and will not be extended by any notice period mandated under applicable
law; furthermore, in the event of involuntary termination of employment (whether
or not in breach of applicable laws), Awardee’s right to receive shares of
Common Stock pursuant to the SUAs after termination of employment, if any, will
be measured by the date of termination of Awardee’s active employment and will
not be extended by any notice period mandated under applicable law.  The
Committee shall have the exclusive discretion to determine when Awardee is no
longer actively employed for purposes of the award of SUAs; and

 

(h)           Awardee acknowledges and agrees that, regardless of whether
Awardee is terminated with or without cause, notice or pre-termination procedure
or whether Awardee asserts or prevails on a claim that Awardee’s employment was
terminable only for cause or only with notice or pre-termination procedure,
Awardee has no right to, and will not bring any legal claim

 

5

--------------------------------------------------------------------------------


 

or action for, (a) any damages for any portion of the SUAs that have been vested
and converted into Common Shares, or (b) termination of any unvested SUAs under
this Award Agreement.

 

11.           No Employment Right.   Awardee acknowledges that neither the fact
of this Award of SUAs nor any provision of this Award Agreement or the Plan or
the policies adopted pursuant to the Plan shall confer upon Awardee any right
with respect to employment or continuation of current employment with the
Company, or to employment that is not terminable at will.  Awardee further
acknowledges and agrees that neither the Plan nor this Award of SUAs makes
Awardee’s employment with the Company for any minimum or fixed period, and that
such employment is subject to the mutual consent of Awardee and the Company, and
subject to any written employment agreement that may be in effect from time to
time between the Company and the Awardee, may be terminated by either Awardee or
the Company at any time, for any reason or no reason, with or without cause or
notice or any kind of pre- or post-termination warning, discipline or procedure.

 

12.           Administration.   The authority to manage and control the
operation and administration of this Award Agreement shall be vested in the
Committee (as such term is defined in Section 2 of the Plan), and the Committee
shall have all powers and discretion with respect to this Award Agreement as it
has with respect to the Plan.  Any interpretation of the Award Agreement by the
Committee and any decision made by the Committee with respect to the Award
Agreement shall be final and binding on all parties.

 

13.           Plan Governs.   Notwithstanding anything in this Award Agreement
to the contrary, the terms of this Award Agreement shall be subject to the terms
of the Plan, and this Award Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.

 

14.           Notices.   Any written notices provided for in this Award
Agreement which are sent by mail shall be deemed received three business days
after mailing, but not later than the date of actual receipt.  Notices shall be
directed, if to Awardee, at the Awardee’s address indicated by the Company’s
records and, if to the Company, at the Company’s principal executive office.

 

15.           Electronic Delivery.   The Company may, in its sole discretion,
decide to deliver any documents related to SUAs awarded under the Plan or future
SUAs that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means.  Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

16.           Acknowledgment.   By Awardee’s acceptance as evidenced below,
Awardee acknowledges that Awardee has received and has read, understood and
accepted all the terms, conditions and restrictions of this Award Agreement and
the Plan.  Awardee understands and agrees that this Award Agreement is subject
to all the terms, conditions, and restrictions stated in this Award Agreement
and the Plan, as the latter may be amended from time to time in the Company’s
sole discretion.  The Awardee further acknowledges that he or she must accept
this

 

6

--------------------------------------------------------------------------------


 

Award Agreement in the manner prescribed by the Company no later than thirty
(30) days following the date set forth above.

 

17.           Board Approval.   These SUAs have been awarded pursuant to the
Plan and accordingly this Award of SUAs is subject to approval by the Board of
Directors or an authorized committee of the Board of Directors.  If this Award
of SUAs has not already been approved, the Company agrees to submit this Award
for approval as soon as practical.  If such approval is not obtained, this award
is null and void.

 

18.           Governing Law.   This Award Agreement shall be governed by the
laws of the State of Delaware, without regard to Delaware laws that might cause
other law to govern under applicable principles of conflicts of law.

 

19.           Severability.   If one or more of the provisions of this Award
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan.

 

20.           Complete Award Agreement and Amendment.   This Award Agreement and
the Plan constitute the entire agreement between Awardee and the Company
regarding SUAs.  Any prior agreements, commitments or negotiations concerning
these SUAs are superseded.  This Award Agreement may be amended only by written
agreement of Awardee and the Company, without consent of any other person. 
Awardee agrees not to rely on any oral information regarding this Award of SUAs
or any written materials not identified in this Section 20.

 

21.           Section 409A of the Internal Revenue Code.  This Award Agreement
is intended to be in compliance with the provisions of Section 409A of the
Internal Revenue Code to the extent applicable, and the Regulations issued
thereunder.  If: (a)  the Awardee is a “specified employee”, as such term is
defined in Reg. Section 1.409A-1(i); and (b) there occurs a separation of
service (within the meaning of Section 409A of the Internal Revenue Code) of the
Awardee, for any reason, including, without limitation, due to a Change in
Control pursuant to Section 2(b) above or a Disability pursuant to Section 5
above, then any shares of Common Stock that would otherwise have been
distributable to the Awardee upon such separation of service, or within 6 months
thereafter, shall instead be distributable on the earlier to occur of (i) the
date which is six (6) months following such separation of service, or (ii) the
date of death of the Awardee.  Without limiting the foregoing, if any payment or
other benefit due to the Awardee could cause the application of an accelerated
or additional tax under Section 409A of the Internal Revenue Code, such payment
or other benefit shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax.

[remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

 

EXECUTED the day and year first above written.

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

R. Jeffrey Bailly

 

 

Chief Executive Officer

 

 

 

 

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it.

 

 

 

 

[name of Awardee]

 

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 The SUAs issuable under this Agreement shall consist of a Threshold Performance
Award, a Target Performance Award and an Exceptional Performance Award, each in
the amounts set forth below, each such award issuable in                       
increments on the vesting dates set forth below.

 

The Performance Objective established by the Committee with respect to the
Threshold Performance Award, the Target Performance Award and Exceptional
Performance Award is                       .

 

 

 


Performance
Objective

 


Performance
Cycle

 


Number of Shares of Common Stock

 


Vesting

 

 

 

 

 

 

 

 

 

 

[date]

 

[date]

 

[date]

 

a. Threshold Performance Award

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Target Performance Award

 

 

 

 

 

(in addition to (a) above)

 

 

 

 

 

 

 

c. Exceptional Performance Award

 

 

 

 

 

(in addition to (a) and (b) above)

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

 